Citation Nr: 0005189	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-10 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a skin condition, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to a compensable disability rating for two-
centimeter scar, residual of left jaw injury.

5.  Entitlement to an initial disability rating higher than 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1968, with several years of inactive service thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
hypertension, headaches, and a skin disorder; granted service 
connection for a scar on the left jaw, with assignment of a 
zero percent disability rating; and granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating.

By memorandum dated in October 1998, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).  In February 2000, the Board 
granted the veteran's motion to further advance his case due 
to financial hardship.

In his substantive appeal, the veteran questioned why the RO 
had not considered his claim for service connection for 
hypertension as secondary to his service-connected PTSD.  
When he filed the claim for hypertension in 1997, he did not 
indicate that it was on a secondary basis, nor did he raise 
any such contentions during his VA examinations.  The first 
indication that he wanted secondary service connection for 
hypertension was in the notice of disagreement prepared by 
his representative in 1998.  This claim is not inextricably 
intertwined with the claim for direct service connection that 
is currently before the Board because a claim for secondary 
service connection is based on different laws and regulations 
than those applicable to direct service connection.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  This issue has not been adjudicated by 
the RO, and it is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no current diagnosis of an acneform disorder or 
of any chronic skin disorder.

2.  The medical evidence shows that the veteran currently has 
essential hypertension and intermittent headaches.

3.  There is no evidence showing the development of 
hypertension during active service or within the year after 
the veteran's separation from active service.

4.  There is no medical evidence of a link between the 
veteran's current essential hypertension and headaches, or 
the claimed skin condition(s), and any disease or injury in 
service, including alleged Agent Orange exposure.

5.  The scar on the veteran's left jaw is not disfiguring, 
tender, ulcerated, depressed, inflamed, or adherent.  

6.  The veteran's PTSD is manifested by disturbances of mood 
such as anxiety, nightmares, and sleep disturbance, resulting 
in no more than mild social and occupational impairment.



CONCLUSIONS OF LAW

1.  The claims for service connection for hypertension, 
headaches, and a skin condition, claimed as secondary to 
Agent Orange exposure, are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims for higher ratings for a two-centimeter scar, 
residual of left jaw injury, and PTSD are well grounded, and 
VA has satisfied its duty to assist the veteran in the 
development of these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

3.  The criteria for a compensable disability rating for the 
two-centimeter scar, residual of left jaw injury, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, and 4.118, Diagnostic Code 7800 (1999).

4.  The criteria for a disability rating higher than 10 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 
4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records dating from 
1965 to 1997 from both active and inactive service, reports 
of VA examinations conducted in 1997, a letter from Charles 
Cloutier, M.D., dated in 1997, and the veteran's contentions.  
The evidence pertinent to each issue is discussed below. 

A.  Service connection claims

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether it is well grounded.  See Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.

1.  Hypertension

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 
and 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1999).  Service connection for 
hypertension may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1999).

The veteran is not entitled to presumptive service connection 
for hypertension.  The medical evidence does not show that 
this condition was manifested within the first year after his 
separation from active service.  The veteran does not contend 
that a diagnosis of hypertension was rendered within the 
first post-service year, and his service medical records 
indicate that this was first diagnosed in 1988, which was 20 
years after his separation from active service. 

The veteran had inactive military service from approximately 
1969 until 1998.  The term "service-connected" means that a 
disability was incurred or aggravated in the line of duty 
during active military, naval, or air service.  38 U.S.C.A. 
§ 101(16) (West 1991); 38 C.F.R. § 3.1(k) (1999).  Active 
military, naval, or air service includes (1) active duty; (2) 
any period of active duty for training during which the 
appellant was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of inactive duty training during which the appellant 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a) (1999).  Therefore, an individual can be 
service-connected for an injury incurred during inactive 
service, but not for a disease.  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  
The fact that the veteran was diagnosed with hypertension in 
1988 while still in the Reserves does not mean that he is 
entitled to service connection for this condition.

The medical evidence shows a current diagnosis of essential 
hypertension.  The veteran's active service medical records 
do not show complaints of or treatment for elevated blood 
pressure readings.  The veteran does not maintain that he was 
treated for hypertension during active service or that he had 
any elevated blood pressure readings during his period of 
active military service.  Therefore, there is no evidence of 
a disease or injury during service, and the second element of 
a well-grounded claim for service connection has not been 
satisfied. 

Moreover, even if there were sufficient evidence of 
incurrence of a disease or injury during service, the 
veteran's claim would still not be well grounded.  There is 
no medical evidence showing a nexus, or link, between the 
veteran's hypertension and an inservice disease or injury.  
The medical evidence indicates that the veteran was first 
diagnosed with hypertension in 1988.  Therefore, the earliest 
possible diagnosis of hypertension was 20 years after his 
separation from active service.  No medical professional has 
rendered an opinion that the post-service diagnosis of 
hypertension was related to the veteran's active service in 
any manner or that it began during service.  

The veteran has not alleged any continuity of symptomatology 
concerning elevated blood pressure readings since his active 
military service.  However, any contentions as to continuity 
of symptomatology, standing alone, are not plausible in light 
of the absence of continuous symptomatology in the medical 
evidence of record that dates from 1965 until 1997.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Of record 
are numerous Reports of Medical History completed while the 
veteran was on inactive service between 1969 and 1997.  On 
each and every report prior to 1990, he denied having high 
blood pressure, and each examination report prior to that 
date reflected normal blood pressure readings.  Moreover, 
there is no competent medical opinion of record associating 
hypertension diagnosed in 1988 with any prior symptoms the 
veteran may have experienced.  Cf. Savage, 10 Vet. App. at 
497.  Therefore, this claim is not well grounded.

2.  Headaches

The medical evidence shows a current diagnosis of 
intermittent headaches, type uncertain.  The veteran's active 
service medical records do not show complaints of or 
treatment for headaches.  On the Report of Medical History 
completed in conjunction with his separation examination in 
1968, he denied experiencing frequent or severe headaches.  
However, on his claim for compensation, the veteran alleged 
that his headaches began in 1968 or 1969.  He has not, at any 
time, specifically stated that he experienced any headaches 
during service.  In fact, he indicated at the 1997 VA 
examination that his headaches began in approximately 1987. 

Even if there were sufficient evidence of incurrence of a 
disease or injury during service, the veteran's claim would 
still not be well grounded.  There is no medical evidence 
showing a nexus, or link, between the veteran's headaches and 
an inservice disease or injury.  The medical evidence 
indicates that the veteran was first diagnosed with headaches 
in 1997, 29 years after his separation from active service.  
No medical professional has rendered an opinion that the 
post-service diagnosis of headaches was related to the 
veteran's active service in any manner or that these 
headaches began during service.  It appears that the veteran 
was still in the Reserves when headaches were diagnosed in 
1997.  However, as indicated above, he is not entitled to 
service connection for this condition because an individual 
can be service-connected for an injury incurred during 
inactive service, but not for a disease.  See VAOPGCPREC 86-
90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 
(1993).

In the notice of disagreement prepared by the veteran's 
representative, it was argued that the veteran's headaches 
were due to the "wound" he had received during service, and 
it was necessary that an examination be conducted to "verify 
this fact."  First, as indicated above, no medical 
professional has related the veteran's headaches to a disease 
or injury incurred during service, including the unspecified 
"wound."  Second, as discussed in more detail below, it is 
the veteran's responsibility to submit a well-grounded claim, 
and VA has no duty to solicit opinions as to the etiology of 
his headaches unless he does so.

The veteran has not alleged any continuity of symptomatology 
concerning his headaches since his active military service.  
He stated that his headaches began 19 years after his active 
service.  However, any contentions as to continuity of 
symptomatology, standing alone, are not plausible in light of 
the absence of continuous symptomatology in the medical 
evidence of record that dates from 1965 until 1997.  See 
McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  Of record 
are numerous Reports of Medical History completed while the 
veteran was on inactive service between 1969 and 1997.  On 
each and every report, he denied ever experiencing frequent 
or severe headaches.  Moreover, there is no competent medical 
opinion of record associating headaches diagnosed in 1997 
with any prior symptoms the veteran may have experienced.  
Cf. Savage, 10 Vet. App. at 497.  Therefore, this claim is 
not well grounded.

3.  Skin condition

As indicated above, service connection may be established for 
a current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  The laws and regulations 
pertaining to Agent Orange exposure provide for a presumption 
of service connection due to exposure to herbicide agents for 
veterans who have one of several diseases and served on 
active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 
1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a)(6) 
(1999).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(e) 
will be considered chronic.  38 C.F.R. § 3.307(a) (1999).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).

The Secretary of Veterans Affairs has formally stated that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted."  See 59 Fed. Reg. 341 (January 4, 1994).  
Nonetheless, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran feels that his current skin condition may be due 
to exposure to Agent Orange.  Dr. Cloutier stated that the 
veteran had a "past history of dermatitis to his lower 
extremities when he was in the field and of course, we are 
worried about Agent Orange, etc."  VA examination in 1997 
showed one depigmented, macular, circular area above the 
veteran's left ankle and a slightly scaly area on his left 
hand.  No diagnosis of a skin disorder was rendered. 

Despite the veteran's complaints, there must be a current, 
ascertainable medical disorder in order to warrant service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997); (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim").  The 
medical evidence does not show a current diagnosis of a 
chronic skin disorder.  Despite the findings upon VA 
examination in 1997, no diagnosis was rendered at that time.  
Dr. Cloutier merely related a past history of dermatitis, 
which is clearly not evidence of a current disability.  

The veteran did serve in the Republic of Vietnam.  However, 
there is no competent medical evidence showing that he has 
any of the disorders specifically listed at 38 C.F.R. § 
3.309(e).  The only skin disorder entitled to the presumption 
of service incurrence due to Agent Orange exposure is 
chloracne or other acneform disease consistent with 
chloracne.  The evidence does not show such a skin disorder; 
therefore, the veteran is not entitled to a presumption for 
the claimed disorder/symptoms as being etiologically related 
to exposure to herbicide agents used in Vietnam.  See 38 
C.F.R. § 3.307(a)(6)(iii) (1999); see also McCartt v. West, 
12 Vet. App. 164, 168 (1999) (both service in the Republic of 
Vietnam and diagnosis of one of the listed diseases pursuant 
to 38 C.F.R. § 3.309(e) are required to establish entitlement 
to the presumption of exposure to herbicide agent in 
service).

Even if the Board accepts the findings shown upon VA 
examination as sufficient evidence of a current disability, 
this claim would still not be well grounded because there is 
no medical evidence showing a nexus, or link, between the 
claimed skin condition and an inservice disease or injury.  
The veteran's service medical records are not entirely 
legible, but an entry in August 1966 appears to show a 
diagnosis of tinea pedis.  This was clearly an acute and 
transitory condition because the veteran denied experiencing 
any skin diseases on the Report of Medical History completed 
in 1969 in connection with his enlistment into the Reserves.  
It was also noted in December 1971 that he had a rash in the 
groin area and on an examination report in 1972 that he had 
patches of hyperpigmented areas with irregular borders on the 
neck and shoulders that were probably tinea versicolor.  
Again, the veteran did not have a chronic skin disorder at 
that time.  These were clearly acute and transitory 
conditions because (a) the veteran denied experiencing any 
skin diseases on every Report of Medical History completed 
between 1975 and 1995, and (b) all physical examinations 
after 1972 failed to show any evidence of a skin disorder.  
No medical professional has rendered an opinion that the 
claimed skin condition is related to the veteran's active 
service in any manner, including Agent Orange exposure, or 
that it began during service.  The fact that the veteran may 
have had problems with his skin while a member of the 
Reserves does not mean that he is entitled to service 
connection for this condition.  See VAOPGCPREC 86-90 (July 
18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  

Dr. Cloutier merely stated that he was "worried" about 
Agent Orange.  Dr. Cloutier did not conclude that the 
veteran's skin disorder was related to prior Agent Orange 
exposure.  This distinction is crucial.  Dr. Cloutier's 
statement amounted to no opinion at all.  When a medical 
professional is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  In the notice of disagreement 
submitted by the veteran's representative, it was indicated 
that VA had to "prove" his skin condition was not caused by 
exposure to Agent Orange.  That argument must fail, as it 
misstates the burden at this point in adjudication of a claim 
for service connection.  It is the veteran's responsibility 
in the first instance to submit enough evidence to at least 
render his claim plausible.  That has not been done in this 
instance.

The veteran has alleged that he has continuously had skin 
rashes since his active military service.  He is competent to 
report experiencing symptoms such as a skin rash, especially 
since such symptoms are readily observable.  However, his 
contentions as to continuity of symptomatology, standing 
alone, are not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record 
that dates from 1965 until 1997.  See McManaway v. West, 13 
Vet. App. 60, 66-67 (1999).  Of record are numerous Reports 
of Medical History completed while the veteran was on 
inactive service between 1969 and 1997.  On each and every 
report, he denied ever having any skin diseases.  Moreover, 
there is no competent medical opinion of record to the effect 
that he currently has any diagnosed disorder(s) to account 
for his complaints or indicating that they result from 
exposure to Agent Orange.  Cf. Savage, 10 Vet. App. at 497.  
Therefore, this claim is not well grounded.

4.  Conclusion regarding service connection claims

The only evidence linking the claimed conditions to the 
veteran's active military service consists of his current 
statements.  Even accepting his statements as true, he cannot 
meet his initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  He does not have the medical 
expertise to render a probative opinion as to medical 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Until the veteran establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him additional medical 
examinations at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1999) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  In the February 2000 written brief to the 
Board, the veteran's representative argued that these claims 
had to be remanded to the RO in order to tell the veteran 
what he needed to submit to well ground these claims.  
However, VA has no outstanding duty in this case to inform 
the veteran of the necessity to submit certain evidence to 
complete his application for VA benefits, see 38 U.S.C.A. 
§ 5103(a) (West 1991), because there is no indication of any 
medical records that might well ground any of these claims.  
The veteran has not alleged that any medical records exist 
that might contain medical opinions associating the claimed 
hypertension, headaches, and/or skin condition with his 
period of active service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the veteran has failed to present 
competent medical evidence that his claims for service 
connection for hypertension, headaches, and a skin condition 
are plausible, the claims must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.

The Board notes that the veteran's representative requested 
in the February 2000 written brief that these claims be 
remanded so that the RO could consider entitlement to service 
connection under 38 C.F.R. § 1154(b).  The provisions of 38 
U.S.C. 1154(b) (West 1991) specifically allow combat 
veterans, in certain circumstances, to use lay evidence to 
establish service connection of a disease or injury.  See, 
e.g., Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 
1994); Chipego v. Brown, 4 Vet. App. 102, 105 (1993); Sheets 
v. Derwinski, 2 Vet. App. 512, 515 (1992); Smith (Morgan) v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  It is true that the 
veteran is a combat veteran.  However, he has not, at any 
time, claimed that he has hypertension, headaches, and/or a 
skin condition as a result of injury sustained during combat.  
Furthermore, even in a claim for service connection based on 
incurrence during combat, there still must be medical 
evidence tending to show that a nexus, or link, between an 
inservice disease or injury and the claimed conditions is 
plausible.  See Wade v. Brown, 11 Vet. App. 302, 304-5 
(1998); Arms v. West, 12 Vet. App. 188 (1999); Kessel v. 
West, 13 Vet. App. 9 (1999).  As discussed above, there is no 
such evidence in this case.  No medical professional has 
indicated that there is a plausible relationship between the 
veteran's current hypertension and headaches, or the claimed 
skin disorder(s), and his active military service.  

It would be pointless to remand these claims for adjudication 
of an issue that the veteran has not claimed.  Moreover, it 
is clear from the evidence that the claims are not well 
grounded even when considered under the provisions of 
38 C.F.R. § 1154(b), so there is no way, as a matter of law, 
that the veteran could prevail.  In such a situation, a 
remand for the RO to determine that the claims are not well 
grounded would simply serve to impose an unnecessary burden 
with no gain to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).  In this case, the lack 
of medical nexus evidence is clear, and it is not necessary 
to remand these claims merely so the RO can consider 
entitlement under the provisions of 38 C.F.R. § 1154(b).



B.  Claims for higher ratings

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignments of disability 
ratings for the scar on his left jaw and PTSD.  Therefore, 
his claims continue to be well grounded as long as the rating 
schedule provides a higher rating for the service-connected 
condition.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no evidence indicating that there has 
been a material change in the severity of either the 
veteran's left jaw scar or his PTSD since he was examined in 
1997, and sufficient evidence is of record to rate the 
service-connected disabilities properly.  There is no 
indication of private or VA treatment records that the RO 
failed to obtain, especially since the veteran has never 
alleged receiving psychiatric treatment or any treatment for 
the scar.  Accordingly, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has disagreed with the original disability 
ratings assigned for the left jaw scar and PTSD.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126 and 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issues on 
appeal as increased evaluations for the service-connected 
left jaw scar and PTSD.  However, the June 1997 rating 
decision that granted service connection for these conditions 
considered all the evidence of record in assigning the 
original disability ratings.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the veteran's claims, and it is unnecessary to remand these 
claims as his representative has requested.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities. 
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

1.  Left jaw scar

During service, the veteran incurred an open wound to the 
left cheek from grenade fragments.  There was no artery or 
nerve involvement.  The veteran is currently evaluated under 
Diagnostic Code 7800 as zero percent disabled 
(noncompensable) for the scar on his left jaw resulting from 
the inservice injury.  Under Diagnostic Codes 7800 through 
7805, scars are rated according to the location, type, and 
characteristics or, if none of the specific criteria apply, 
according to limitation of function of the affected part.  

Diagnostic Code 7800 provides compensation for the 
disfigurement resulting from scars on the head, face, or 
neck.  The current zero percent rating requires a slight scar 
on the head, face, or neck.  In order to warrant a 10 percent 
rating, the scar(s) on these locations would need to be 
moderate and disfiguring.  A 30 percent disability rating 
requires scars that are severe, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A 50 percent disability rating requires complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  

The service-connected scar on the veteran's left jaw is two 
centimeters, and the VA examiner indicated that it is not 
disfiguring.  There is no medical evidence showing that the 
scar is in any way abnormal (i.e., tender, ulcerated, 
depressed, inflamed, or adherent).  The veteran's only 
complaint is that the scar itches at times and that it is 
visible.  Such complaints are of a slight nature.  The scar 
is clearly barely visible, since (a) only one report of 
medical examination (1989) over the more than 20 years that 
the veteran was on inactive military service even mentioned 
the presence of a scar, and (b) it is only two centimeters. 

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Codes 7801 and 7802 pertain to 
scars that result from burns; the veteran's scar resulted 
from an injury.  Diagnostic Code 7803 provides a 10 percent 
disability rating for superficial scars that are poorly 
nourished with repeated ulceration.  There is no medical 
evidence showing ulceration of the veteran's scar.  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are tender and painful on 
objective demonstration.  The veteran has denied experiencing 
any pain associated with the scar on his left jaw, and there 
is no objective evidence that would indicate such.  
Diagnostic Code 7805 provides for evaluation on the basis of 
limitation of function of the affected part.  However, there 
is no medical evidence showing that the veteran has any 
limitation of function of the jaw as a result of the scar.  

The evidence simply does not show that the criteria for a 
compensable disability rating have been met.  Despite the 
veteran's contentions, the objective medical evidence does 
not show any findings that would warrant a compensable 
disability rating.  The Board has considered the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the level of the veteran's disability in his favor.  However, 
the objective medical evidence does not create a reasonable 
doubt regarding the level of his disability from the scar on 
his left jaw.  The medical evidence does not show that he has 
any limitation of function.  There is no objective evidence 
that the scar is tender, painful, or in any way abnormal.  
The veteran's complaints alone (i.e., occasional itching and 
visibility) are not enough to warrant a compensable 
disability rating according to the schedule.  Despite his 
complaints, there is absolutely no evidence of impairment in 
earning capacity because of the scar.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a compensable disability rating for the 
veteran's service-connected left jaw scar.  The Board has 
considered all potentially applicable diagnostic codes as 
discussed above.

2.  PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The current 10 percent disability 
rating required:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent disability rating is warranted for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).  

The criteria for a 50 percent disability rating are: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of a GAF score of 80 
upon VA examination in 1997.  A GAF score of 71-80 
contemplates that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
See DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)) at 44-
47.  A GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The veteran has not exhibited occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  In fact, he continues to work as a 
warden, and he has worked continuously in that position for 
more than 23 years.  Therefore, he has a steady and 
consistent work history.  He has not complained that 
psychiatric symptomatology has interfered with his 
occupational functioning in any manner, and he has referenced 
no period of inability to perform his occupational tasks.  He 
has also not complained that psychiatric symptomatology has 
interfered with his social functioning in any manner.  He has 
been married to his wife for more than 26 years.  

The veteran does complain of symptoms such as sleep 
disturbances, nightmares, and nervousness, especially around 
crowds of people.  However, there is no evidence showing that 
he has experienced depression, suspiciousness, or panic 
attacks.  There is no objective evidence of memory loss or 
any cognitive impairment.  Although he may, according to his 
statements, experience chronic sleep impairment, the overall 
disability picture does not more nearly approximate the 30 
percent criteria such as to warrant an increased rating.  
38 C.F.R. § 4.7 (1999).  As the veteran does not meet the 
criteria for a 30 percent evaluation, he certainly does not 
meet the criteria for a higher 50, 70, or 100 percent 
evaluation.

The veteran's GAF score reflects minimal symptoms, and the VA 
examiner indicated that the PTSD is mild in severity.  The 
veteran has denied more serious psychiatric symptoms such as 
delusions or hallucinations or suicidal or homicidal 
ideations.  He is alert and oriented, and his speech is 
relevant and coherent.  He has never contended an inability 
to function independently.  He has never complained of 
impaired impulse control.  He has never exhibited impaired 
judgment, thinking, or memory.  He has never received 
outpatient or inpatient psychiatric treatment, and he does 
not take any psychiatric medications.

The evidence does not show that the criteria for a disability 
rating higher than 10 percent have been met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability.  As indicated above, he experiences 
minimal psychiatric symptomatology (i.e., intermittent 
anxiety, nightmares, etc.`). Therefore, the preponderance of 
the evidence is against assignment of a disability rating 
higher than 10 percent for PTSD. 


ORDER

Entitlement to service connection for hypertension, 
headaches, and a skin condition, claimed as secondary to 
Agent Orange exposure, is denied.

Entitlement to a compensable disability rating for two-
centimeter scar, residual of left jaw injury, is denied.

Entitlement to an initial disability rating higher than 10 
percent for post-traumatic stress disorder (PTSD), is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

